FILED

UNITED srArEs Drsrnrcr couR'r my 2 g 3314

FOR THE DISTRICT OF COLUMBIA
Bhrk, U.S. District a Bankruptcy

Tracy Pinkney’ ) Courts for the District ot Go|umbla

Petitioner, §
v. i civil A¢tton N@. / §¢- _§"
United States of America, §
Respondent. §
MEMORANDUM OP[NION

Petitioner, a District of Columbia prisoner incarcerated at the Federal Correctional
Complex in Coleman, Florida, has petitioned for a writ of habeas corpus and moved for leave to
proceed in forma pauperis For the following reasons, the Court will grant the latter motion and
will dismiss the case for want of jurisdiction

Petitioner challenges the decisions of the Superior Court of the District of Columbia and
the District of Columbia C0urt oi`Appeals barring his petition for collateral relief under D.C.
Code § 23-1 10 as successive See Pet. at 2; D.C. Code § 23-110(€) ("The court shall not be
required to entertain a second or successive motion for similar relief on behalf of the same
prisoner.") To the extent that petitioner is seeking review of the local courts’ rulings,
jurisdiction is wanting because this Court is not a reviewing court. See 28 U.S.C. §§ 133 1 , 1332
(general jurisdictional provisions); Fleming v. Um'ted Stares, 847 F. Supp. 170, 172 (D.D.C.
1994), cert. denied 513 U.S. l 150 (1995) (citing District of Columbia Court of/Ippeals v.

Feldman, 460 U.S. 462, 482 (]983); Rooker v_ Fidelity Tr'us! Co., 263 U.S. 413,415,416
v

(1923)).

Furthermore, "when [as here] a state court declines to address a prisoner's [habeas] claims
because the prisoner had failed to meet a state procedural requirement, that judgment rests on

independent and adequate state grounds, and federal habeas review of the prisoner's claim

ordinarily is precluded." Jones v. Holt, 893 F. Supp. 2d 185, 191 (D.D.C. 20l2) (citing

Coleman v. Thompson, 501 U.S. 722, 729-30 (1991)) (other citation omitted); see Martinez v.
Ryan, --- U.S. ~--, 132 S.Ct. 1309, 1316 (2012) (noting that "[t]here is no dispute that Arizona's
procedural bar on successive petitions is an independent and adequate state ground"). As a
general rule, a habeas petitioner who shows "cause for the default and prejudice from a violation
of federal law" may obtain federal court review of a defaulted claim. Martr`nez, 132 S.Ct. at
1309. Unlike prisoners convicted in state courts or in a United States district court, “District of
Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum unless [it is shown that] the
local remedy is inadequate or ineffective to test the legality of his detention." Garris v. Lz`ndsay,
794 F.2d 722, 726 (D.C. Cir. l986) (intemal footnote and quotation marks omitted); see Byra' v.
Henderson, 1 19 F.3d 34, 36~37 (D.C. Cir. 1997) ("In order to collaterally attack his sentence in
an Article III court a District of Columbia prisoner faces a hurdle that a federal prisoner does not
."). The mere denial of relief by the local courts does not render the local remedy inadequate or
ineffective Garris, 794 F.2d at 727; Charles v. Chandler, 180 F.3d 753, 756-58 (6th Cir.1999)
(citing cases); Adams v. Middlebrooks, 810 F. Supp. 2d ll9, 125 (D.D.C. 201 l) (citing cases).
The instant petition challenges the govemment’s presentation of evidence at trial. See
Pet. at 10-12. Such claims are reviewable under D.C. Code § 23-110, which “divests federal
courts of jurisdiction to hear habeas petitions by prisoners who could have raised viable claims

pursuant to § 23-110(a)." Wfllfams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009); see accord

Adams, 810 F. Supp. 2d at 123-125 (flnding claim of alleged trial errors barred). l-Ience, this

case will be dismissed. A separate Order accompanies this Memorandum Opinion.

%/% //NCY

United‘§t`ates District Judge!
/¢~
DATE: May M ,2014